DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 11-10-2021. As directed, claims 1, 10, 14-15, 18-20, and 24 have been amended, no new claims have been added, and claims 2-6, and 8 have been previously cancelled. Thus, claims 1, 7, and 9-25 are pending in the current application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-10-2021 has been entered.

Response to Amendment
Applicant has amended claims 1, 14-15, 18, and 24 to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 1, 10, 19-20, and 24 to address indefiniteness in each of these claims. The previously held rejections under 35 USC 112(b) of claims 1, 7, and 9-25 are hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 18 recites “said right and left channels” which should be amended to recite “said right channel and said left channel” for clarity
-Lines 19-20 recite “the right and left channels” which should be amended to recite “the right channel and the left channel” for clarity
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
-Lines 18-19 recite “each of each of said right and left channels” which should be amended to “each of said right and left channels” to eliminate the repeated phrase
-Line 19 recites “said right and left channels” which should be amended to recite “said right channel and said left channel” for clarity
Appropriate correction is required.

Response to Arguments
Applicant argues, see page 8 paragraphs 2-4, that Diorio principally fails to disclose certain features of claim 1 such as the permanent fastening of tubes, and occlusal surfaces on a bite block. Examiner respectfully contends that Diorio was not relied upon for either of these noted deficiencies. Instead, Lin teaches the claimed occlusal surfaces on a bite block, and notes 
Applicant further argues, see Remarks page 8 final paragraph through page 9 paragraph 2, that Gwathmey fails to teach a second gas conduit permanently affixed within a channel because the second conduit (22 of Gwathmey) is moveable within its channel, and further that Applicant’s combination of features provides an unexpected result of moving the entire claimed device unitarily. Examiner respectfully disagrees. The movable conduit 22 of Gwathmey is used to withdraw internal fluids such as blood or other liquids (see Col. 2, lines 1-10), and thus was not relied upon to teach the permanent affixing of the claimed channel within the elongate body. Rather, Gwathmey teaches a gas channel (20) permanently affixed within an elongate body (i.e. channel 10) (Col. 2, lines 54-55; Col. 3, lines 1-6; see also the cited definitions of "secured" and "fast" as presented in the Final Office Action mailed 5-11-2021, and copied herein). Because both of the claimed channels are relied on for delivery of gas, and because the permanently affixed tube in Gwathmey is also relied on for delivering gas, it stands that it would have been obvious to permanently affix both gas channels of the claimed invention within the elongate body, as Gwathmey teaches, for each of the gas channels outlined. Thus, these rejections will be maintained herein. 
For the same reasons above, the rejections of claims 9, 16, and 18-19 further incorporating Otero would be maintained. 
For the same reasons above, the rejection of claim 15 further incorporating Kumar would be maintained. 
For the same reasons above, the rejection of claim 24 relying on Diorio and Gwathmey would be maintained. 
For the same reasons above, the rejection of claim 25 further incorporating Lei would be maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 7, 10-14, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Lin (US 2017/0238796) and Gwathmey (US 2,127,215).
Regarding claim 1, Diorio discloses an intraoral bite block (30) for preventing dental occlusion and providing for oral insufflation of an anesthetized patient (abstract, lines 1-10; paragraph 2, lines 1-2), said bite block (30) comprising: 
an elongate body (33) having a length sufficient to extend distally into the oropharyngeal cavity of the patient (paragraph 28, lines 5-9; see Fig. 4) and having a proximal end (31) and a distal end (32), the ends opposite one another relative to a longitudinal axis of the elongate body (33) (paragraph 28, lines 4-4; Fig. 4), wherein the proximal end (31) terminates in at least one lip flange (34, which includes 34A and 34B) configured to engage an external aspect of a lip of the patient (paragraph 32, lines 1-8; see Fig. 4), the elongate body (33) further comprising an upper bite surface and a lower bite surface positioned adjacent and distal to the lip flange (34) and configured to mate with the upper and lower dental arches of the patient respectively (see annotated Fig. 4 below; see also paragraph 29 which describes the material of the oral airway 30 being chosen to withstand a patient biting it); 
the elongate body (33) being configured to form two gas channels (38, 39) divided by a septum (see annotated Fig. 5 below, channels 38, 39 are divided by the septum) extending along the longitudinal axis of the elongate body (33) from the at least one lip flange (34) and extending distally beyond the upper bite surface and the lower bite surface (see positioning channels 38 and 39 in oral airway 30 in Figs. 2 and 4; paragraph 36, lines 1-15); 
each of the channels (38, 39) respectively forming a right channel (i.e. channel 38 is on the right hand side in Fig. 5) and a left channel (i.e. channel 39 is on the left hand side in Fig. 5) (paragraph 36, lines 1-5; paragraph 39, lines 1-8; paragraph 40, lines 1-5; Figs. 2 and 5), each of the channels (38, 39) being sized to receive one gas conduit selected from an oxygen insufflation tube or an exhalation tube (paragraph 36, lines 1-5; paragraph 39, lines 1-8; paragraph 40, lines 
and each gas conduit (53, 54) being configured at its proximal end to matingly and detachably couple with a conventional nasal cannula (250) (paragraph 39, lines 1-7; see Fig. 5).  


    PNG
    media_image1.png
    604
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    365
    media_image2.png
    Greyscale

	Diorio fails to explicitly disclose that the upper and lower bite surfaces have grooves for receiving the occlusal surfaces of the teeth, and that the tubes are permanently affixed within the left channel and the right channel.
However, Lin teaches a bite block (100) including a groove in an upper bite surface and in a lower bite surface (see elements 2 or 3 of Fig. 1) to receive the occlusal surfaces of the teeth of the patient (paragraph 33, lines 1-10). Lin further teaches that the groove provides a more comfortable, less strenuous, positioning of the upper and lower jaws (see paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bite surfaces of the intraoral bite block disclosed by Diorio with the groove taught by Lin in order to provide a more comfortable, less strenuous, positioning of the upper and lower jaws.
Now modified Diorio fails to disclose that the tubes are permanently affixed within the left channel and the right channel.
	However, Gwathmey teaches a device for insertion into a patient’s oral cavity and pharynx to provide an oral airway (Col. 1, lines 1-11) wherein a gas conduit (20) is permanently affixed within its channel (10) (Col. 2, lines 54-55 and Col. 3, lines 1-6). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that that conduits disclosed by Diorio could reasonably be permanently affixed within the left channel and the right channel of the bite block, as suggested by Gwathmey, to ensure that the gas conduits cannot be easily freed from the inside of the channel during use.
Regarding claim 7, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the at least one lip flange (34) is integrally formed with the elongate body (33) of the bite block (30) (paragraph 29, lines 1-4).  
Regarding claim 10, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses wherein the at least one lip flange (34) is an upper lip flange (34A) extending superiorly and perpendicular to the longitudinal axis of the elongate body (33), 
Regarding claim 11, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the elongate body (33) serves as a tongue depressor for maintaining an open oropharyngeal airway in the patient (paragraph 28, lines 5-9).  
Regarding claim 12, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the elongate body (33) is curved for anatomical conformity with the oropharyngeal cavity of the patient (paragraph 28, lines 5-9; Fig. 4).  
Regarding claim 13, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the elongate body (33) has a cross-sectional "I" shape (see annotated Fig. 5 below).

    PNG
    media_image3.png
    242
    365
    media_image3.png
    Greyscale

Regarding claim 14, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses wherein the channels (38, 39) comprise open sides (see Figs. 2-5 which all depict the channels 38, 39 open on the side disposed away from the septum).
Regarding claim 17, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) comprising two conduits (53, 54) wherein the proximate ends of the conduits (53, 54) extend out past the lip flange (34) (see for example Figs. 1 and 3 which shows analogous conduits 21, 22 extending past the lip flange 34 towards connector 23).  
Regarding claim 20, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio discloses the bite block (30) wherein the oxygen insufflation tube and the exhalation tube (53, 54) are spatially configured to matingly couple to inhalation and exhalation ports (51, 52) of the nasal cannula (55) (paragraph 39, lines 1-7; see Fig. 5; paragraph 48, lines 5-
Regarding claim 21, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio further discloses the bite block (30) wherein the bite block (30) excludes a third conduit for receiving intubation or instrumentation (see Fig. 5 which includes only two channels for receiving gas conduits 53, 54).  
Regarding claim 22, Diorio discloses a method for providing oral insufflation to, and exhalation monitoring of (paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor), an anesthetized patient undergoing a procedure requiring access to an area of the face or head (abstract, lines 1-12; paragraph 2; paragraph 4, lines 1-5), the method comprising: 
positioning an intraoral bite block (30) of claim 1 (see rejection of claim 1 over Diorio, Lin, and Gwathmey above) into an oropharyngeal cavity of the anesthetized patient (paragraph 2, lines 1-2; Fig. 4), and243949.010 detachably coupling a nasal cannula (55) to the bite block (30) to avoid cannular interference with access to the face or head area undergoing the procedure (paragraph 44, lines 1-17; Figs. 4-5; attachment of the nasal cannula 55 to the bite block 30 does not require the cannula to be attached to the face or the mouth of the patient, and thus cannular interference of the face of the patient is avoided) wherein the nasal cannula (55) provides oral insufflation (paragraph 40, lines 1-7).  
Regarding claim 23, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
.
Claims 9, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Lin (US 2017/0238796) and Gwathmey (US 2,127,215), as applied to claim 1 above, in further view of Otero (US 2019/0125995).
Regarding claim 9, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Modified Diorio is silent regarding cushioning on the bite surface of the bite block.
Otero further discloses the bite block (100, 125) wherein the bite surface is cushioned (paragraph 42, lines 8-14).  Otero teaches that the cushioning is advantageous because it allows the patient to relax the jaw which aids in keeping the device in place in the patient’s airway (see paragraph 42.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bite surface disclosed by Diorio with the cushioning taught by Otero in order to allow the patient to relax the jaw which aids in keeping the device in place in the patient’s airway.
Regarding claim 16, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Diorio discloses a connection between the proximate end of the gas conduit (53, 54) and the port of the nasal cannula (55) (Fig. 5; paragraph 44).
Modified Diorio is silent regarding a connector between the proximate end of the conduit and the port of the nasal cannula.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal ends of the gas conduit disclosed by Diorio with the connectors at the proximal end of the conduits as taught by Otero in order to ensure that the conduit can connect to standardized medical equipment, such as a nasal cannula.
Regarding claim 18, Diorio in view of Lin, Gwathmey, and Otero disclose the bite block of claim 16, as discussed above.
Modified Diorio further discloses the bite block wherein the connector (either of 105, 115 of Otero’s disclosure) extends out past the at least one lip flange (120 of Otero’s disclosure) (see Fig. 2 in which the connectors 105, 115 are extended past the area of the lip flange 120 of Otero’s disclosure).
Regarding claim 19, Diorio in view of Lin, Gwathmey, and Otero, disclose the bite block of claim 16, as discussed above.
Modified Diorio further discloses the bite block (30) comprising two gas conduits (106 and 116 of Otero) and two connectors (105 and 115 of Otero) wherein each of the two gas conduits (106, 116 of Otero) comprises a connector (either 105 or 115 of Otero) permanently affixed thereto (paragraph 31 discusses that the connectors 105 and 115 are an integral component of the device 100; paragraphs 32 and 33 further discuss the attachment of the .  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Lin (US 2017/0238796) and Gwathmey (US 2,127,215), as applied to claim 1 above, in further view of Kumar (US 2016/0213870).
Regarding claim 15, Diorio in view of Lin and Gwathmey disclose the bite block of claim 1, as discussed above.
Modified Diorio is silent regarding the enclosed channels separated by the septum.
Kumar teaches an endotracheal device (100) including two channels (106, 108) (paragraph 58, lines 1-3; paragraph 59, lines 1-3; Fig. 1D) divided by a septum wherein the channels (106, 108) are closed, comprising exterior side walls parallel to the longitudinal partitioning septum (see annotated Fig. 1D). 

    PNG
    media_image4.png
    395
    322
    media_image4.png
    Greyscale

.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Gwathmey (US 2,127,215).
Regarding claim 24, Diorio discloses a system for alternatively providing oral and nasal gas insufflation to, an anesthetized patient (paragraph 2 lines 1-2; see also paragraph 40), the system comprising: 
an intraoral bite block (30) for preventing dental occlusion and providing oral insufflation of an anesthetized patient (abstract, lines 1-10; paragraph 2, lines 1-2; paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor), said bite block (30) comprising:
an elongate body (33) having a proximal end (31) and a distal end (32), the ends opposite one another relative to a longitudinal axis of the elongate body (33) (paragraph 28, lines 4-4; Fig. 4), wherein the proximal end (31) terminates in at least one lip flange (34, which includes 34A and 34B) configured to engage an external aspect of a lip of the patient (paragraph 32, lines 1-8; see Fig. 4), the elongate body (33) further comprising an upper bite surface and a lower bite surface positioned adjacent and distal to the lip flange (34) to mate with the upper and lower dental arches of the patient (see annotated Fig. 4 below; see also paragraph 29 which describes the material of the oral airway 30 being chosen to withstand a patient biting it), respectively, the elongate body (33) having a length configured to be sufficient to extend distally into an oropharyngeal cavity of the patient (paragraph 28, lines 5-9; see Fig. 4); 

each of said oxygen insufflation tube and exhalation tube (53, 54) (53, 54) being configured at its proximal end to matingly and detachably couple with a port (51, 52) of a nasal cannula (55) (paragraph 39, lines 1-7; see Fig. 5) and a nasal cannula (55) for providing gas insufflation (paragraph 40, lines 1-7) and exhalation monitoring of a patient (paragraph 48, lines 5-8 indicate that each side of the nasal cannula is configured to be attached separately to an oxygen supply source and a carbon dioxide monitor), an anesthetized patient undergoing a procedure requiring access to an area of the face or head (abstract, lines 1-12; paragraph 2; paragraph 4, lines 1-5) the cannula (55) being capable of matingly coupling with and rapidly detachable from said oxygen insufflation tube and exhalation tube (53, 54) (paragraph 39, lines 


    PNG
    media_image1.png
    604
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    242
    365
    media_image2.png
    Greyscale

	Diorio fails to explicitly disclose that the tubes are permanently affixed within the left channel and the right channel.
	However, Gwathmey teaches a device for insertion into a patient’s oral cavity and pharynx to provide an oral airway (Col. 1, lines 1-11) wherein a gas conduit (20) is permanently affixed within its channel (10) (Col. 2, lines 54-55 and Col. 3, lines 1-6). 
Gwathmey indicates that the conduit is “secured” to the channel 10, Merriam-Webster defines “secured” as “to make fast” (see Merriam-Webster’s definition of the verb “secure” at https://www.merriam-webster.com/dictionary/secured), and further defines “fast” as “firmly fixed”, “adhering firmly”, and “not easily freed” (see Merriam-Webster’s definition of “fast” at https://www.merriam-webster.com/dictionary/fast). Merriam-Webster further defines “permanent” as “not easily removed” (see Merriam-Webster’s definition of “permanent” at https://www.merriam-webster.com/dictionary/permanent). Thus, by “making fast” the connection between conduit 20 and channel 10, Gwathmey teaches that the conduit is effectively permanently affixed within the channel, because to “secure” something means that it is not easily freed, which parallels the definition of “permanent” cited. 
.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Diorio (US 2008/0308108) in view of Gwathmey (US 2,127,215), as applied to claim 24 above, in further view of Lei (US 2017/0203070).
Regarding claim 25, Diorio in view of Gwathmey disclose the system of claim 24 as discussed above.
Diorio further discloses wherein the nasal cannula (50) comprises insufflation tubing extending to an insufflation gas source and exhalation tubing extending to a gas monitor (paragraph 48, lines 1-8).
Modified Diorio fails to disclose wherein the insufflation and exhalation tubing are drawn together and slidingly and adjustably adjoined in a side-by-side configuration.
However, Lei teaches an adjoining means (126) for a nasal cannula which is slidingly adjustable along the lengths of tubing (102, 104) (paragraph 27, lines 1-10; Fig. 1). Lei teaches that this adjustment allows for the cannula to be adjusted relative to the patient (paragraph 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing disclosed by modified Diorio to include means for slidingly and adjustably drawing the ends together, as taught by Lei, so that the cannula ends can be adjusted relative to the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Mackey (US 2007/0006878) which illustrates the use of a cannula with insufflation and exsufflation tubing with a bite block
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785